Title: To James Madison from the Citizens of Ashtabula County, Ohio, 26 April 1813 (Abstract)
From: Ashtabula County, Ohio Citizens
To: Madison, James


26 April 1813, Austinburg. “At a meeting of a respectable number of the inhabitants from Several towns in the County of Ashtabula State of Ohio, holden in Austinburg on the 12th day of April 1813. The Hon. Eliphalet Austin was called to the chair, and Joseph M. Case Sec’y.
“Resolved, unanimously, that we consider the declaration of war, under the then existing circumstances, unwise and impolitic.
“Resolved, unanimously, that we wish for a speedy and honorable peace.
“Resolved, that we will appoint a committee to address the President of the United States on the Subject of the meeting, stating our disapprobation of the war with Great Brittain, and of the mode of prosecuting it; and also stating the exposed and defenceless situation of our frontier settlements.
“Capt. Durlin Hickok, Moses Wright, and Joseph M. Case, were chosen a committee for the above mentioned purpose.
“Agreable to our instructions, we the undersigned committee beg leave to address you, Sir, on th[e] subject of the unhapy disastrous war in which we are involved, and frankly, but respectfully to state the reasons of our disapprobation of it. We consider war as one of the heaviest calamities, which can afflict a nation. It produces a boundless waste of blood and treasure; occasions evil and distresses to families and individuals beyond description. Tends to demoralize a people, and open the flood gates to vice imorality and irreligion, and if resorted to without just necessity, must inevitably provoke the displeasure of the Almighty. War therfore ought never to be resorted to but in cases of extreme urgency, and when there is a rational prospect of advantages sufficient to counterballance its unavoidable evils and calamities. In view of these considerations, we decidedly disapprove of the present war, as unnecessary, unwise, and injurious to the best interests of our nation. We consider the war unnecessary and unwise, because we believe that the differences between the two nations might have been settled upon reasonable terms—upon terms infinitely prefferable to rushing into the evils and hazards of war—because the avowed causes of the war on our part are of Small importance, when compared with the calamaties, distresses, and dangers of war, or with the invaluable blessings of peace; and because in our view there is no rational prospect of gaining advantages by the war in any degree adequate to counterballance its dreadful evils, or of settling our difficulties with Great Britain upon any better terms after years of war, than before its commencement. And especially we cannot but view the declaration of war under existing circumstances, as bearing peculiar marks of folly & cruelty; because as a nation we were with out adequate preparation even for defence, having but few regular troops and a small naval force; and because our extensive frontier and sea coasts were thus exposed to the ravages of enemies almost with out defence. And in consequence of this premature declaration of war, large detatchments of millitia have been dragged from their families, farms, and peaceful occupations—compelled under heavy penalties to supply the place of regulars in doing field and garison duty, and even marched to invade an enemies colony, which we consider verry oppressive and unconstitutional. The burthens and distresses of this ruinous war have fallen verry heavily upon this Section of the union, which is also strugling with the difficulties of a new settlement. We are deprived of the navigation of Lake Erie, which is of high importance to us on many accounts, and especially for the transportation of Salt.
“Upon the Surrender of Detroit the millitia from these parts were generally called out to Cleaveland and detained a number of days. They were also called out again on an other alarm in Sept. In addition to this, a draught of 1500 men was made from this division under Gen. Wadsworth by the direction of the Secretary of war, which was about three times larger than any draft made in any other part of the State or Union. This draft by the direction of the Secretary of war to Gen. Wadsworth was made under a law, pased in 1795 which as we are informed authorized the President to call out detachments of millitia for three months; and yet these 1500 men were illegally kept out in Service for Six months and thro the winter; tho many of them were but verry illy provided with clothes and other necessaries for a winter campaign; while many of the regular troops were lying idle in winter quarters. And altho this draft in Gen. Wadworths, division was so much beyond their just proportion; yet they were called upon in the last draft to furnish an equal quota with the other parts of the State, which we think verry unreasonable and oppressive. By this draft of Gen. Wadsworths many men, in low circumstances and on new farms, have been obliged either to leave their business and families with none to take care of them, or else to hire substitutes at a high rate. The consequnce has been, that farms have been untilled, fields unsown, crops lost, and families and individuals greatly distressed. Many who have been calld out in the millitia, have experienced distressing sickness for months in camp, and after their return, and numbers have fallen by sickness as well as some by the Sword. (Great have been the sufferings of those who have been detained through, the winter, from not being well clothed, and furnished with other necessaries). Many families have already been driven from their habitations, and reduced from comfortable circumstances to great want and distress. But it is impossible for us to enumerate one half of the evils and distresses, which this disastrous war has already occasioned in this State. We consider the mode of carrying on the war by drafting millitia, and thus making them supply the place of regular troops to be verry oppressive and distresing to families, and individuals, and injurious to the public, as well as conterary to the intent and design of the constitution. And especially do we esteem it verry cruel & oppressive to throw Such unreasonable and unequal burdens upon this part of the State, which from its infant settlement is less able to bear them, than most other parts of our country. We have been more explicit in stating our sentiments respecting the war and drafts of millitia, because we apprehend, that the feelings of many of the people of this state have been greatly misrepresented on these subjects. We know that on these subjects, the sentiments of a considerable proportion of the inhabitants of this part of the State accord with ours, and we believe that it is the case with considerable number thro the State. When our western frontier was left entirely defenceless by the disasters at Detroit, and there was reason to expect the invasion and masacree of savage enemies; the spirit of the country was roused in self defence, and all were ready to fly to arms to resist an invading foe, and protect their families from the tomehawk & scalping knife. The first Draft of millitia after the surrender of Gen. Hull, notwithstanding a heavy & oppressive one, was generally complied with, tho many went with great reluctance, and others gave large sums for substitues, rather than expose them selves to the high penalties, to which they were liable by the laws of this State. But ‘the ardor of the militia’ is so far from needing to be restrained that the most at present choose to expose themselves to the heavy fines, to which delinquents are subjected by our state legislature rath⟨er⟩ than be dragged by a draft from their families and businesse⟨s⟩ For but few have obeyed the call of the last draft in this part of the State. Not a single man went from one regt. and but one from another, and but a small proportion from any regiment in this quarter. And altho the legislature of this state offered 12 dollars per month in addition to the wages given by the U. States, to any of their millitia, who would stay with Gen. Harrison a month or two after their six months had expired; yet few or none stay’d. These facts speak in Strong language the feelings of the people with respect to the war and drafts. Our millitia are verry destitute of arms and ammunition, not one half having efficient arms. Our northern frontier on lak⟨e⟩ Erie will be open to the invasion and depredations of the ene⟨my⟩ thro the summer, who will be tempted to visit Several places on the Shore to take or destroy public Stores, which lie there unprotected. Great numbers of Savages are expected to hover round our north western frontiers to murder and pillage. Should any disaster befall Gen. Harrisons army; we shall be left without protection, and Shall have reason to expect dreadful ravages and depredations in our settlements. Since therefore our Government have exposed us to these enemies and dangers, by plunging into war; we feel as if they were bound by every principle of justice and humanity, to afford us adequate protection; and not to leave the inhabitants of defenceless frontiers to be masacreed, or driven off by the savages, nor throw the burden of defending them upon the militia, as has been to much the Case. For the north western army has been chiefly composed of militia with but few regulars and a great proportion of these have been from the infant State of Ohio. A government formed for the benefit of the people, as is professedly the case with a republic, ought to make it a most important object to protect its own subjects in their own territories. We therefore think that justice humanity, and good policy Should influence our government to employ a sufficiency of their troops to defend our frontiers, before they Send armies to invade the territories of our enemies.
“But peace is the blessing which we ardently desire as necessary to relieve us from the evils and burdens that press upon us, and to restore this part of our country to the prosperous Situation in which it was before the commencement of this ruinous war. Thus Sir, according to our instructions, we have Stated our reasons for disapproving of the war, and the mode of prosecuting it, with a frankness, becoming citizens of a free government in addressing their chief magistrate, and not in the cringing adulatory language of Slaves to a royal master. It is our hope, that you will bring to a speedy close the distressing disastrous war, in which we are involved; or if it must be continued, that it may no longer be caried on by the oppressive and distressing mode of drafting militia to Supply the place of regular troops.”
